 



EXHIBIT 10.2

EMPLOYMENT AGREEMENT

     THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of this
14th day of December, 2004, by and between Home Products International, Inc., a
Delaware corporation (the “Company”), and Richard Hassert (the “Executive”).
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in Part Five hereof.

RECITALS

     WHEREAS, the Company desires to employ Executive as the Chief Operating
Officer of the Company; and

     WHEREAS, Executive desires to be employed by the Company at the salary and
benefits provided for herein; and

     WHEREAS, Executive acknowledges and understands that during the course of
his employment, Executive will develop certain strategic business relationships
and become familiar with certain confidential information of the Company which
are exceptionally valuable to the Company and vital to the success of the
Company’s business; and

     WHEREAS, the Company and Executive desire to protect such business
relationships and such confidential information from use to the detriment of the
Company or disclosure to third parties.

     NOW THEREFORE, in consideration of the premises and of the mutual covenants
and agreements hereinafter set forth, the parties hereto acknowledge and agree
as follows:

TERMS

PART ONE

EMPLOYMENT

     1.01 Employment. The Company hereby agrees to employ Executive, and
Executive hereby accepts such employment, as the Chief Operating Officer of the
Company. Executive’s employment will be on an at-will basis, terminable at any
time by either party, in accordance with and subject to Part Four hereof.

     1.02 Duties. The duties of Executive shall be as determined by the Chief
Executive Officer of the Company (the “CEO”), and Executive shall report to the
CEO and shall be subject to the CEO’s direction and control. Without limiting
the generality of the foregoing, Executive shall manage the operations of the
Company on a day-to-day basis and shall report to and advise the

 



--------------------------------------------------------------------------------



 



CEO and the Board of Directors of the Company (the “Board”) regarding the
management and operation of the Company’s business. Executive agrees to devote
his full-time attention and energies to the diligent performance of his duties
hereunder and will not during his employment with the Company engage in, accept
employment from or provide services to any other person, firm, corporation,
governmental agency or other entity; provided, however, that subject to Part
Three hereof, Executive may (a) devote a reasonable amount of non-business time
to civic activities, (b) maintain not more than two outside board positions
(with companies which do not compete directly or indirectly with the Company),
in each case subject to the prior consent of the Board, and (c) manage his own
investments, provided that such activities do not conflict with or detract from
the Executive’s diligent performance of Executive’s duties hereunder.

PART TWO

COMPENSATION AND BENEFITS

     2.01 Salary. During his employment, Executive shall receive a base salary
at the rate of $258,000 per annum (the “Base Salary”), subject to applicable
deductions, payable in regular installments in accordance with the Company’s
general payroll practices for salaried employees. The Base Salary is subject to
review for increase by the Board annually beginning January, 2006.

     2.02 Bonus. In addition to his Base Salary, Executive may receive during
his employment, as determined annually at the discretion of the CEO and the
Board, an annual incentive cash bonus (“Incentive Bonus”) based upon Executive’s
performance and the profitability of the Company during such period in
accordance with the Company’s executive bonus plan adopted by the Board
annually.

     2.03 Benefits. During Executive’s employment, the Company agrees to provide
to Executive such benefits as are provided to other employees of the Company
from time to time, including but not limited to, any health, disability, life,
profit-sharing or other employee benefit policies, programs or plans which the
Company provides to its employees, all at levels determined by the Board and
commensurate with Executive’s position.

     2.04 Expenses. Executive shall be reimbursed by the Company for all
ordinary and necessary out-of-pocket expenses for travel, lodging, meals,
entertainment expenses, or any other similar reasonable expenses incurred by
Executive in performing services for the Company in accordance with the policies
established by the Board.

     2.05 Vacations. Executive shall be entitled to a vacation of four (4) weeks
during each twelve month period of employment, provided, however, that
Executive’s vacation shall be scheduled at such times as shall least interfere
with the Company’s business and shall otherwise be in accordance with policies
established by the Board. Fifty percent (50%) of any unused vacation from a
calendar year may be carried over and applied to the following calendar year;
provided, that, no more than four (4) weeks of vacation may be accrued and
unused at any one time.

-2-



--------------------------------------------------------------------------------



 



     2.06 Stock Options. As soon as practical after the date hereof, the Board
shall issue to Executive options for 150,000 shares of the Company’s common
stock, par value $0.01 per share (“Common Stock”) (or, in the event of a
recapitalization of the Company, reclassification of the Company’s capital stock
or other similar event, shares of one or more other classes or series of capital
stock having in the aggregate no less favorable economic rights than those
attributable to Common Stock) at an exercise price of $2.25 per share (subject
to adjustment for recapitalizations, reclassifications, stock splits and similar
events), pursuant to a stock option plan consistent with the terms described on
Exhibit A (the “Stock Option Plan”). Such options shall vest at the rate of
50,000 shares on December 31, 2005, 50,000 shares on December 31, 2006 and
50,000 shares on December 31, 2007, subject to the provisions of Part Four
hereof. The Board, in its discretion, from time to time, may issue additional
options under the Stock Option Plan to Executive with such vesting schedules and
exercise prices as the Board shall determine.

PART THREE

CONFIDENTIAL INFORMATION AND COMPETITION

     3.01 Definition of Confidential Information. For the purposes of this
Agreement, the term “Confidential Information” shall mean all information and
all documents and other tangible items which record information which is
non-public, confidential or proprietary in nature with respect to the Company or
its customers, clients or investors and shall include, but shall not be limited
to: (a) all information, which at the time or times concerned is protectible as
a trade secret under applicable law; (b) business and growth plans and
strategies; (c) marketing plans and strategies; (d) customer and supplier
information; and (e) proprietary software and business records. The Company and
Executive acknowledge and agree that the Confidential Information is extremely
valuable to the Company and the information referred to in subparagraphs
(b) through (d) inclusive of this Section 3.01 is especially sensitive and
valuable.

     3.02 Non-Disclosure of Confidential Information. Executive will not either
during Executive’s employment, or after termination of Executive’s employment
for any or no reason, in any form or manner, directly or indirectly, divulge,
disclose or communicate to any person, entity, firm, corporation or any other
third party, or utilize for the Employee’s personal benefit of for the benefit
of any person, entity, firm or corporation (other than the Company), any
Confidential Information.

     3.03 Delivery Upon Termination. Upon termination of Executive’s employment
with the Company for any or no reason, Executive will promptly deliver to the
Company all correspondence, manuals, letters, notes, notebooks, reports,
programs, plans, proposals, financial documents, or any other documents or media
concerning the Company and/or which contains Confidential Information, and
Executive hereby acknowledges that all such materials are the property of the
Company.

     3.04 Covenant-Not-To-Compete. Executive will not during his employment, and
for a period of eighteen (18) months following termination of Executive’s
employment for any or no

-3-



--------------------------------------------------------------------------------



 



reason, in any form or manner, directly or indirectly, on his own behalf or in
combination with others, engage in or become interested in (as an individual,
partner, member, stockholder, director, officer, principal, agent, independent
contractor, employee, trustee, or in any other relation or capacity whatsoever,
except as a holder of securities of a corporation whose securities are publicly
traded and which is subject to the reporting requirements of the Securities
Exchange Act of 1934, and then only to the extent of owning less than five
percent (5%) of the issued and outstanding securities of such corporation) any
business which is competitive with the business of the Company or any the
Affiliate of the Company, as conducted or proposed to be conducted as of the
date of termination of Executive’s employment.

     3.05 Restriction Against Employing the Company Employees. Executive will
not, for a period of (1) one year after termination of Executive’s employment
for any or no reason, directly or indirectly, whether individually, as a
director, stockholder, partner, member, owner, employee or agent of any
business, or in any other capacity, employ or engage, or solicit for employment
or engagement, any person who is employed or otherwise engaged by the Company or
any Affiliate of the Company on, or within 180 days prior to such termination of
Executive; provided, however, that the foregoing prohibition shall apply to a
person who ceases to be employed or engaged by the Company or any Affiliate of
the Company after such termination of Executive only until the later of
(a) 180 days after the termination of such person’s employment or engagement by
the Company or any Affiliate of the Company or (b) the date on which such person
ceases to be entitled to receive compensation, if any, from the Company or any
Affiliate of the Company.

     3.06 Continuing Obligation. The obligations, duties and liabilities of
Executive pursuant to Part Three of this Agreement are continuing, absolute and
unconditional and shall remain in full force and effect as provided therein
despite any termination of Executive’s employment with the Company for any or no
reason.

PART FOUR

TERMINATION

     4.01 Termination Notice and Termination Date. Either the Company or
Executive may terminate Executive’s employment at any time by delivery to the
other party of a written notice (the “Termination Notice”) specifying the
effective date of termination of Executive’s employment (the “Termination Date”)
(except in the case of termination as a result of Executive’s death, in which
case, termination shall be automatic and the Termination Date shall be the date
of death). If Executive terminates his employment for any reason other than Good
Reason, the Termination Date specified by Executive in his Termination Notice
shall be no less than 30 days after the date the Company receives the
Termination Notice, but the Company may elect, in its sole discretion, upon
written notice to Executive, to change the specified Termination Date to any
earlier date which is on or after the date of receipt of the Termination Notice.

-4-



--------------------------------------------------------------------------------



 



     4.02 Termination by the Company without Cause or by Executive for Good
Reason. If the Company terminates Executive’s employment other than for Cause,
Executive’s Disability or Executive’s death, or Executive terminates his
employment for Good Reason:

     (a) the Company shall pay to Executive Executive’s Base Salary accrued and
unpaid up to the Termination Date;

     (b) the Company shall pay to Executive Executive’s Incentive Bonus to the
extent earned and unpaid for the fiscal year ended prior to the Termination
Date;

     (c) upon execution and delivery by Executive of the form of Release
attached hereto as Exhibit B, and the expiration of the seven-day revocation
period provided in said Release, without revocation of said Release by
Executive:

          (i) the Company shall pay to Executive a severance payment equal to
one hundred fifty percent (150%) of Executive’s annual Base Salary as of the
Termination Date, payable over eighteen (18) months beginning on the Termination
Date in regular installments in accordance with the Company’s general payroll
practices for salaried employees;

          (ii) the Company shall pay to Executive an additional severance
payment equal to Executive’s Incentive Bonus, to the extent earned, for the
fiscal year during which the Termination Date occurs, pro-rated for that fiscal
year based on the portion of Executive’s active employment for that fiscal year,
payable when the Company generally pays Incentive Bonuses for other salaried
employees; and

          (iii) if Executive elects COBRA continuation coverage, the Company
shall maintain for Executive and his eligible family members, until the earlier
of (A) the eighteen (18) month anniversary of the Termination Date or (B) such
time as Executive shall obtain employment or other engagement offering
comparable or better medical insurance coverage, medical insurance coverage that
is the same as or comparable to the coverage to which he was entitled
immediately preceding the Termination Date, at a cost to Executive no greater
than the normal active employee premiums at such time;

     (d) notwithstanding anything to the contrary in the Stock Option Plan, all
unvested options granted to Executive under the Stock Option Plan will
automatically vest and become immediately exercisable for the total number of
shares purchasable thereunder. Notwithstanding anything to the contrary in the
Stock Option Plan, such options will expire on the earlier of (A) the expiration
date of such options under the Stock Option Plan and (B) six (6) months from the
Termination Date;

-5-



--------------------------------------------------------------------------------



 



     (e) if the Put/Call Option is exercised, the Company shall pay, or cause to
be paid, to Executive and his Permitted Transferees the Put/Call Payment in
accordance with Section 4.06;

     (f) the Company shall reimburse Executive for his reimbursable
out-of-pocket business expenses in accordance with Section 2.04 to the extent
incurred prior to the Termination Date and not previously reimbursed; and

     (g) except as set forth in this Section 4.02, Executive shall not be
entitled to receive any other severance, benefits or compensation of any kind
whatsoever.

     4.03 Termination by the Company for Cause or by Executive without Good
Reason. If the Company terminates Executive’s employment for Cause or Executive
terminates his employment other than for Good Reason:

     (a) the Company shall pay to Executive Executive’s Base Salary accrued and
unpaid up to the Termination Date;

     (b) the Company shall pay to Executive Executive’s Incentive Bonus to the
extent earned and unpaid for the fiscal year ended prior to the Termination
Date;

     (c) notwithstanding anything to the contrary in the Stock Option Plan, all
unvested options granted to Executive under the Stock Option Plan will
automatically be forfeited without any payment or other consideration to
Executive, and all vested options granted to Executive under the Stock Option
Plan will expire on the earlier of (i) the expiration date of such options under
the Stock Option Plan and (ii) the date ninety (90) days following the
Termination Date;

     (d) if the Put/Call Option is permitted to be, and is, exercised, the
Company shall pay, or cause to be paid, to Executive and his Permitted
Transferees the Put/Call Payment in accordance with Section 4.06;

     (e) the Company shall reimburse Executive for his reimbursable
out-of-pocket business expenses in accordance with Section 2.04 to the extent
incurred prior to the Termination Date and not previously reimbursed;

     (f) except as set forth in this Section 4.03, Executive shall not be
entitled to receive any other severance, benefits or compensation of any kind
whatsoever.

     4.04 Termination upon Death. Upon Executive’s death during his employment:

     (a) the Company shall pay to Executive’s representatives Executive’s Base
Salary accrued and unpaid up to the Termination Date;

-6-



--------------------------------------------------------------------------------



 



     (b) the Company shall pay to Executive’s representatives Executive’s
Incentive Bonus to the extent earned and unpaid for the fiscal year ended prior
to the Termination Date;

     (c) upon execution and delivery by Executive’s representatives of the form
of Release attached hereto as Exhibit B, and the expiration of the seven-day
revocation period provided in said Release, without revocation of said Release
by Executive’s representatives:

          (i) the Company shall pay to Executive’s representatives a severance
payment equal to fifty percent (50%) of Executive’s annual Base Salary as of
Executive’s death, payable over six (6) months beginning on the Termination Date
in regular installments in accordance with the Company’s general payroll
practices for salaried employees; and

          (ii) the Company shall pay to Executive an additional severance
payment equal to Executive’s Incentive Bonus, to the extent earned, for the
fiscal year during which the Termination Date occurs, pro-rated for that fiscal
year based on the portion of Executive’s active employment for that fiscal year,
payable when the Company generally pays Incentive Bonuses for other salaried
employees;

     (d) notwithstanding anything to the contrary in the Stock Option Plan, all
unvested options granted to Executive under the Stock Option Plan will
automatically vest and become immediately exercisable for the total number of
shares purchasable thereunder. Notwithstanding anything to the contrary in the
Stock Option Plan, such options will expire on the earlier of (i) the expiration
date of such options under the Stock Option Plan and (ii) six (6) months from
the Termination Date;

     (e) if the Put/Call Option is exercised, the Company shall pay, or cause to
be paid, to Executive’s representatives and Permitted Transferees the Put/Call
Payment in accordance with Section 4.06;

     (f) the Company shall reimburse Executive’s representatives for Executive’s
reimbursable out-of-pocket business expenses in accordance with Section 2.04 to
the extent incurred prior to the Termination Date and not previously reimbursed;
and

     (g) except as set forth in this Section 4.04 neither Executive nor his
representatives shall be entitled to receive any other severance, benefits or
compensation of any kind whatsoever.

     4.05 Termination upon Disability. If the Company terminates Executive’s
employment as a result of his Disability:

-7-



--------------------------------------------------------------------------------



 



     (a) the Company shall pay to Executive his Base Salary accrued and unpaid
up to the Termination Date;

     (b) the Company shall pay to Executive Executive’s Incentive Bonus to the
extent earned and unpaid for the fiscal year ended prior to the Termination
Date;

     (c) upon execution and delivery by Executive of the form of Release
attached hereto as Exhibit B, and the expiration of the seven-day revocation
period provided in said Release, without revocation of said Release by
Executive:

          (i) Executive shall be entitled to continue to receive his Base
Salary, as a severance payment, in accordance with the Company’s general payroll
practices for salaried employees, until the earlier of (A) the commencement of
payments under Executive’s long-term disability insurance policy or (B) the six
(6) month anniversary of the Termination Date; and

          (ii) the Company shall pay to Executive an additional severance
payment equal to Executive’s Incentive Bonus, to the extent earned, for the
fiscal year during which the Termination Date occurs, pro-rated for that fiscal
year based on the portion of Executive’s active employment for that fiscal year,
payable when the Company generally pays Incentive Bonuses for other salaried
employees;

     (d) notwithstanding anything to the contrary in the Stock Option Plan, all
unvested options granted to Executive under the Stock Option Plan will
automatically vest and become immediately exercisable for the total number of
shares purchasable thereunder. Notwithstanding anything to the contrary in the
Stock Option Plan, such options will expire on the earlier of (i) the expiration
date of such options under the Stock Option Plan and (ii) six (6) months from
the Termination Date;

     (e) if the Put/Call Option is exercised, the Company shall pay, or cause to
be paid, to Executive and his Permitted Transferees the Put/Call Payment in
accordance with Section 4.06;

     (f) the Company shall reimburse Executive for his reimbursable
out-of-pocket business expenses in accordance with Section 2.04 to the extent
incurred prior to the Termination Date and not previously reimbursed; and

     (g) except as set forth in this Section 4.05, Executive shall not be
entitled to receive any other severance, benefits or compensation of any kind
whatsoever.

     4.06 Put/Call Option.

-8-



--------------------------------------------------------------------------------



 



     (a) Subject to Section 4.06(b), in the event of the termination of
Executive’s employment for any reason other than for Cause, Executive shall have
the option to sell, or cause to be sold, to the Company all shares of Common
Stock (and other capital stock of the Company, if any) held by Executive and his
Permitted Transferees, if any, and cancel all unexercised options issued under
the Stock Option Plan held by Executive. In the event of the termination of
Executive’s employment for any or no reason, the Company shall have the option
to purchase from Executive and his Permitted Transferees, if any, all shares of
Common Stock (and other capital stock of the Company, if any) held by any of
them and cancel all unexercised options issued under the Stock Option Plan held
by Executive. The options to sell and purchase referred to in this
Section 4.06(a) are hereinafter collectively referred to as the “Put/Call
Option.”

     (b) Provided Executive has not terminated his employment without Good
Reason and the Company has not terminated Executive’s employment for Cause,
Executive may exercise the Put/Call Option, at his discretion, at any time after
the Termination Date and until the date which is 180 calendar days after the
Termination Date, by delivery of written notice to the Company within such
180-day period. In the event Executive has terminated his employment without
Good Reason, Executive may exercise the Put/Call Option, at his discretion, but
only during the first 30 calendar days after the first anniversary of the
Termination Date, by delivery of written notice to the Company within such
30-day period. Executive may not exercise the Put/Call Option at any time in the
event his employment is terminated by the Company for Cause. The Company may
(but shall not be obligated to) exercise the Put/Call Option, at its discretion,
at any time after the Termination Date (irrespective of the reason for
termination) and until the date which is 180 calendar days after the Termination
Date, by delivery of written notice to the Executive within such 180-day period.
No Permitted Transferee shall be entitled to exercise the Put/Call Option, but
any exercise of the Put/Call Option by Executive or the Company shall be binding
on each of Executive’s Permitted Transferees, if any. Executive agrees that his
and his Permitted Transferees’ stock certificates shall bear an appropriate
legend referencing the Put/Call Option.

     (c) Promptly after exercise of the Put/Call Option by Executive or the
Company, Executive and his Permitted Transferees, if any, shall execute and
deliver to the Company the form of Release attached hereto as Exhibit C. Within
thirty (30) days after exercise of the Put/Call Option, the Company shall pay,
or cause to be paid, to Executive and/or his Permitted Transferees, if any, as
applicable, an aggregate amount in cash equal to the Put/Call Payment (payable
among Executive and his Permitted Transferees, if any, pro rata according to the
number of shares and options held by them), provided (i) Executive and his
Permitted Transferees, if any, have executed and delivered to the Company the
form of Release attached hereto as Exhibit C, and (ii) Executive and his
Permitted Transferees, if any, have surrendered to the Company all stock
certificates representing Common Stock and/or other capital stock of the Company
to be sold, together with executed stock powers therefor, and all stock option
agreements for cancellation by the Company, and all other transfer or
cancellation documents reasonably requested by the Company. Upon payment

-9-



--------------------------------------------------------------------------------



 



of the Put/Call Payment, none of Executive, his Permitted Transferees, if any,
or his or their respective representatives, heirs, executors, administrators,
successors or assigns, shall have any ownership or other interest of any kind
in, or rights of any kind in respect of, any Common Stock, other capital stock
of the Company, or options under the Stock Option Plan, or otherwise in respect
of, or any claims or demands of any kind (whether known or unknown, vested or
contingent, suspected or unsuspected, concealed or hidden) against, the Company,
except for any payments and benefits, if any, which are owed to Executive under
this Agreement in connection with the termination of his employment with the
Company.

     4.07 Sole Remedy. The amounts payable to Executive or his representatives
or Permitted Transferees, if any, under the applicable provisions of this Part
Four in connection with the termination of Executive’s employment, voluntarily
or involuntarily, for any or no reason, shall be the only remedy, legal or
equitable, available to Executive and his representatives and Permitted
Transferees in connection with such termination and/or the exercise of the
Put/Call Option in connection therewith, and such amounts shall constitute
liquidated damages, excluding any remedies which by law cannot be waived.

PART FIVE

CERTAIN DEFINITIONS

     5.01 Certain Definitions. As used in this Agreement, the following terms
have the following meanings unless the context otherwise requires:

“Affiliate” means with respect to any Person, any Person that directly or
indirectly controls, is controlled by, or is under common control with such
Person. For purposes of this definition, “control” shall mean the power to
direct, or cause the direction of, the management of policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

“Cause” means:



(i)   fraud, embezzlement or conviction of a felony;   (ii)   misappropriation
of any money, proprietary information or other assets or properties of the
Company or any Affiliate of the Company other than (A) an isolated,
insubstantial and unintentional misappropriation which is promptly remedied by
Executive after he learns of the same or (B) any good faith dispute regarding
reimbursement of expenses or other similar good faith dispute;   (iii)   willful
or material breach by Executive of the terms of this Agreement; or

-10-



--------------------------------------------------------------------------------



 



(iv)   any other verifiable misconduct of Executive materially and adversely
affecting the Company.

“Change in Control” means:



(i)   a merger or acquisition involving the Company in which 50% or more of the
Company’s voting stock outstanding after the merger or acquisition is held by
holders different from those who held the Company’s voting stock immediately
prior to such merger or acquisition; or   (ii)   the sale, transfer or other
disposition of all or substantially all of the assets of the Company.

“Disability” means, in the reasonable opinion of the Board, Executive has become
physically or mentally disabled, whether totally or partially, so that Executive
is unable substantially to perform his employment duties for a period of ninety
(90) consecutive days, or for shorter periods aggregating one hundred and eighty
(180) days during any three hundred and sixty (360) day period.

“EBITDA” means the Company’s aggregate consolidated net income, exclusive of
non-recurring income items, plus tax expense, net interest expense,
depreciation, amortization expense and non-recurring expenses, for the four full
fiscal quarters immediately preceding the date of exercise of the Put/Call
Option, determined by the Board in good faith in accordance with accounting
practices and policies consistently applied by the Company prior to the exercise
of the Put/Call Option.

-11-



--------------------------------------------------------------------------------



 



“Enterprise Value” means the product of applicable Enterprise Value Multiple
multiplied by the applicable EBITDA, less the Company’s consolidated
indebtedness for borrowed money and obligations under capital leases; provided,
however, that, in the event of the occurrence of a material change in the
business, financial condition or prospects of the Company which is not fully
reflected in the amount of EBITDA otherwise to be used in calculating Enterprise
Value, Executive and the Board will negotiate an appropriate adjustment in good
faith to reflect the expected impact of such material adverse change; provided,
further, however, that, in the event Executive and the Board fail to reach
agreement on whether an adjustment is required or the amount thereof within
sixty (60) days after either party gives written notice to the other party that
it believes an adjustment is required, the parties shall initiate a voluntary,
nonbinding mediation conducted by a mutually agreed upon mediator in Chicago,
Illinois, with each of the parties bearing his or its own costs and expenses
(including attorneys’ and experts’ fees and expenses) and his or its
proportionate share of any other costs, fees or expenses associated with this
mediation and endeavoring in good faith to resolve their differences. If, within
thirty (30) days after the first day of mediation, the parties shall not have
reached agreement as to the dispute in question, then each party shall be
entitled to file suit to resolve the dispute, subject to Section 6.08 and
Section 6.09.

“Enterprise Value Multiple” means:



(i)   Six (6), in the event the Company terminates Executive’s employment for
any reason other than Cause, including his death or Disability, or Executive
terminates his employment for Good Reason; and   (ii)   Five (5), in the event
the Company terminates Executive’s employment for Cause, or Executive terminates
his employment without Good Reason.

“Good Reason” means Executive’s termination of his employment with the Company
within one year following a Change of Control if:



(i)   Executive is assigned any duties inconsistent in any respect with
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties, or responsibilities, or there is a material
diminution of such position, authority, duties or responsibilities, but
excluding for this purpose an isolated, insubstantial or inadvertent action not
taken in bad faith and which is remedied promptly after receipt of notice
thereof given by Executive; or   (ii)   Executive is required, without his
consent, to be based at any office or location outside of a 75 mile radius of
Cook County, Illinois; or   (iii)   there is a material diminution in
Executive’s Base Salary or percentage of Base Salary potentially awardable as
Incentive Bonus; or

-12-



--------------------------------------------------------------------------------



 



(iv)   the acquirer is for any reason not bound by any material term of this
Agreement to the same extent as the Company immediately prior to such Change in
Control.

“Permitted Transferee” means any initial or subsequent transferee of Common
Stock or other capital of the Company originally held by Executive, except as
otherwise determined by the Board in its sole discretion; it being understood
that Executive is not entitled to make any such transfer except as otherwise
expressly permitted by any other written agreement with, or written permission
from, the Company, which permission shall not be unreasonably withheld or
delayed for transfers of issued and outstanding Common Stock or other capital
stock of the Company from Executive to either (i) family trusts or partnerships
for the benefit of Executive and his family members, provided Executive retains
voting and dispositive power over the transferred shares and the transferee
executes an agreement with the Company restricting further transfer, or
(ii) other senior management shareholders of the Company who at the time of
transfer are employed and in good standing with the Company.

“Person” means any individual, corporation, association, partnership, limited
liability the Company, estate, trust and any other entity or organization,
governmental or otherwise.

“Put/Call Payment” means the sum of (i) the product of the Put/Call Price
multiplied by the number of share of Common Stock held by Executive and his
Permitted Transferees as of the date of exercise of the Put/Call Option, plus
(ii) for each vested option issued under the Stock Option Plan, the excess, if
any, of the Put/Call Price over the exercise price of the option, multiplied by
the number of shares covered by the vested option (options, to the extent not
vested, shall be excluded); provided, however, that, notwithstanding the
foregoing, in the event the Company terminates Executive’s employment for Cause,
the Put/Call Payment shall not exceed the aggregate cash amount (including any
option exercise price) paid by Executive for Common Stock held by Executive
and/or his Permitted Transferees, as applicable.

“Put/Call Price” means the applicable Enterprise Value divided by the sum of the
number of fully diluted shares of Common Stock outstanding or issuable upon
exercise of outstanding stock options, warrants, convertible debt or equity or
other rights to acquire Common Stock, as of the date of exercise of the Put/Call
Option. In the event of the recapitalization of the Company, reclassification of
the Common stock into one or more classes or series of capital stock, stock
split or similar event, the Board shall adjust the Put/Call Price in good faith,
so that the aggregate Put/Call Payment is no smaller or larger as a result of
such event than it would have been had such event not occurred.

PART SIX

MISCELLANEOUS

-13-



--------------------------------------------------------------------------------



 



     6.01 Assignment. Executive and the Company acknowledge and agree that the
covenants, terms and provisions contained in this Agreement constitute a
personal employment contract and the rights of the parties thereunder cannot be
transferred, sold, assigned, pledged or hypothecated, excepting that the rights
and obligations of the Company under this Agreement may be assigned or
transferred by operation of law pursuant to a merger, consolidation, share
exchange, sale of substantially all of the Company’s assets, or other
reorganization, or through liquidation, dissolution or otherwise, whether or not
the Company is the continuing entity, provided that the assignee or transferee
is the successor to all or substantially all of the assets of the Company and
such assignee or transferee assumes the rights and duties of the Company, if
any, as contained in this Agreement, either contractually or as a matter of law.

     6.02 Capacity. Executive hereby represents and warrants that, in entering
into this Agreement, he is not in violation of any contract or agreement,
whether written or oral, with any other Person to which he is a party or by
which he is bound and will not violate or interfere with the rights of any other
Person. In the event that such a violation or interference does occur, or is
allleged to occur, notwithstanding the representation and warranty made
hereunder, Executive shall indemnify the Company from and against any and all
manner of expenses and liabilities incurred by the Company or any Affiliate of
the Company of the Company in connection with such violation or interference or
alleged violation or interference.

     6.03 Severability. If any phrase, clause or provision of this Agreement is
declared invalid or unenforceable by a court of competent jurisdiction, such
phrase, clause or provision shall be deemed severed from this Agreement, but
will not affect any other provisions of this Agreement, which shall otherwise
remain in full force and effect. If any restriction or limitation in this
Agreement is deemed to be unreasonable, onerous and unduly restrictive by a
court of competent jurisdiction, it shall not be stricken in its entirety and
held totally void and unenforceable, but shall remain effective to the maximum
extent permissible within reasonable bounds.

     6.04 Notices. Any notice, request or other communication required to be
given pursuant to the provisions hereof shall be in writing and shall be deemed
to have been given when delivered in person, one (1) day after being sent by
overnight courier, or five (5) days after being deposited in the United States
mail, certified or registered, postage pre-paid, return receipt requested and
addressed to the party at its or his last known addresses. The address of any
party may be changed by notice in writing to the other parties duly served in
accordance herewith.

     6.05 Waiver. The waiver by the Company or Executive of any breach of any
term or condition of this Agreement shall not be deemed to constitute the waiver
of any other breach of the same or any other term or condition hereof.

     6.06 Executive Acknowledgment/Injunctive Relief. Executive acknowledges and
agrees that Executive’s covenants set forth in this Agreement are reasonable and
necessary for the protection of the Company’s business interests, that such
covenants will not result in undue economic hardship to Executive, that
irreparable injury will result to the Company if Executive breaches any of the
terms of Executive’s covenants in this Agreement, and that in the event of

-14-



--------------------------------------------------------------------------------



 



Executive’s actual or threatened breach of any of his covenants, the Company
will have no adequate remedy at law. Executive accordingly agrees that in the
event of any actual or threatened breach by him of any of his covenants in this
Agreement, the Company shall be entitled to immediate injunctive and other
equitable relief, without bond and without the necessity of showing, any actual
monetary damages, and Executive shall pay the Company any and all of the
Company’s, costs and expenses in enforcing Executive’s covenants in this
Agreement (including court costs and reasonable attorney’s, accountant’s,
financial advisor’s and expert witness’s fees). Nothing herein shall be
construed as prohibiting the Company from pursuing any other remedies available
to it for any breach or threatened breach by Executive of any of his covenants
contained in this Agreement, including the recovery of any damages which it is
able to prove.

     6.07 Governing Law. This Agreement and the enforcement thereof shall be
governed and controlled in all respects by the laws of the State of Illinois
(applicable to agreements to be performed wholly within such state), without
regard to conflicts of law principles.

     6.08 Jurisdiction and Service of Process. EXECUTIVE AND THE COMPANY HEREBY
CONSENT TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN COOK
COUNTY, ILLINOIS, AND IRREVOCABLY AGREE THAT, SUBJECT TO THE OTHER PROVISIONS OF
THIS AGREEMENT, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT WHICH MAY BE LITIGATED SHALL BE LITIGATED IN SUCH COURTS. EACH OF
EXECUTIVE AND THE COMPANY ACCEPTS FOR SUCH PARTY AND IN CONNECTION WITH SUCH
PARTY’S PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF
THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH THIS AGREEMENT. ALL PROCESS IN ANY SUCH PROCEEDINGS IN ANY SUCH COURT SHALL
BE MAILED BY REGISTERED MAIL TO THE APPLICABLE PARTY, SUCH SERVICE BEING HEREBY
ACKNOWLEDGED BY EACH SUCH PARTY TO BE EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT. NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

     6.09 TRIAL. EACH OF EXECUTIVE AND THE COMPANY HEREBY WAIVES SUCH PARTY’S
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THE PARTIES HERETO RELATING TO THE
SUBJECT MATTER HEREOF. EACH OF EXECUTIVE AND THE COMPANY ALSO WAIVES ANY BOND OR
SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER, BE REQUIRED
OF ANY PARTY TO THIS AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT. EACH OF EXECUTIVE AND THE
COMPANY ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO AN
EMPLOYMENT AND BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE WAIVER
IN ENTERING

-15-



--------------------------------------------------------------------------------



 



INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR
RELATED FUTURE DEALINGS. EACH OF EXECUTIVE AND THE COMPANY FURTHER WARRANTS AND
REPRESENTS THAT SUCH PARTY HAS REVIEWED THIS WAIVER WITH SUCH PARTY’S LEGAL
COUNSEL, AND THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY WAIVES SUCH PARTY’S JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS AGREEMENT. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first hereinabove written.

              HOME PRODUCTS INTERNATIONAL, INC.
 
       

  By:   /s/ Joseph Gantz

     

--------------------------------------------------------------------------------


      Joseph Gantz, Chairman of the Board
 
            EXECUTIVE:       /s/ Richard Hassert    

--------------------------------------------------------------------------------

    Richard Hassert

-16-



--------------------------------------------------------------------------------



 



EXHIBIT A

STOCK OPTION PLAN TERM SHEET



•   Aggregate of 10% of Common Stock (or approximately 787,000 shares) available
for a combination of options to Hassert, Ramsdale and a third senior executive
and SARs to other employees.



•   All options and SARs expire on fifth anniversary of issuance.



•   All options and SARs vest 1/3 on each of the first three anniversaries of
issuance.



•   Accelerated vesting on change of control.



•   Initial grant of 150,000 options with an exercise price of $2.25 per share
to each of Hassert, Ramsdale and the third senior executive.



•   The Board will determine subsequent grants and the exercise prices therefor.

 



--------------------------------------------------------------------------------



 



EXHIBIT B

SEVERANCE RELEASE

     1. In consideration for the payments and, if applicable, benefits to be
provided to me pursuant to Section 4.0   of my Employment Agreement with Home
Products International, Inc., a Delaware corporation (the “Company”), dated    
                ,                     , I, Richard Hassert, on behalf of myself
and my heirs, executors, administrators, assigns, and attorneys (hereinafter
collectively referred to as the “Releasing Parties”) do hereby fully and forever
waive, release, relieve and discharge the Company, its direct and indirect
parent corporation(s), subsidiaries and affiliates and its and their respective
directors, officers, employees, members, partners, shareholders, attorneys and
agents, past, present and future, and each of their respective successors and
assigns (hereinafter collectively referred to as the “Released Parties”) of and
from any and all actions, causes of action, claims, judgments, orders,
attorneys’ fees, damages, controversies, lawsuits, demands or liabilities of any
kind of nature, known or unknown, vested or contingent, suspected or
unsuspected, concealed or hidden, and all other claims and demands whatsoever in
law or in equity which any Releasing Parties have had or now have against any
Released Party from the beginning of the world to the date of this Agreement, as
a result of, arising from or in any way pertaining to, my employment, or the
termination of my employment, with the Company or any direct and indirect parent
corporation(s), subsidiaries and affiliates of the Company, including, for
purposes of illustration and not limitation:



(a)   claims, actions, causes of action, demands, or liabilities arising under
Title VII of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act, as amended, the Employee Retirement Income Security Act, as
amended, the Rehabilitation Act of 1973, as amended, the Americans with
Disabilities Act, and/or any other federal, state, municipal or local employment
discrimination statues (including, but not limited to, claims based on age, sex,
attainment of benefit plan rights, race, religion, marital status, national
origin, handicap, retaliation, and veteran status); and/or   (b)   claims,
actions, causes of action, demands, or liabilities under any other federal,
state, municipal or local statute, common law, order, ordinance or regulation;
and/or   (c)   any other claim whatsoever, including, but not limited to, claims
based upon breach of contract (express or implied), tort, public policy,
wrongful termination, claims for compensatory or punitive damages, defamation,
intentional infliction of emotional distress, personal injury claims, negligence
and/or any other common law, statutory, or other claim,

but excluding any claims which by law cannot be waived.

     2. I UNDERSTAND THAT THIS RELEASE AND SETTLEMENT AGREEMENT INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AGAINST THE

 



--------------------------------------------------------------------------------



 



COMPANY AND THE OTHER RELEASED PARTIES AS A RESULT OF, ARISING FROM OR IN ANY
WAY PERTAINING TO, MY EMPLOYMENT, OR THE TERMINATION OF MY EMPLOYMENT, WITH THE
COMPANY OR ANY DIRECT AND INDIRECT PARENT CORPORATION(S), SUBSIDIARIES AND
AFFILIATES OF THE COMPANY TO THE DATE OF THIS AGREEMENT.

     3. I also agree that I have been paid for all hours worked, all pay earned
and owed, not suffered any on-the-job injury for which I have not already filed
a claim, and have received all of the sick pay and vacation pay that I am owed.

     4. I covenant and agree never to institute any suit, charge, complaint,
proceeding or action at law, in equity, or otherwise in any court of the United
States or any state thereof or in any administrative agency of either the United
States or any state, county or municipality thereof or before any other
tribunal, public or private, against the Company or any other Released Party, or
in any way voluntarily aid in the institution or prosecution of any suit,
action, or claim of any kind, or any other kind of relief, in any way against
the Company or any other Released Party as a result of, arising from or in any
way pertaining to, my employment, or the termination of my employment, with the
Company or any direct and indirect parent corporation(s), subsidiaries and
affiliates of the Company.

     5. I understand that neither I nor the Company shall reveal the contents of
this Agreement and both expressly agree that if asked about my separation from
the Company, both I and the Company will say nothing more than that I have left
the Company to pursue other interests. In addition, I shall not in any manner
make any defamatory, derogatory, disparaging or denigrating statements about the
Company or its products or services. I acknowledge that the absolute
confidentiality of this Agreement and compliance with the non-disparagement
terms of this Agreement are of utmost importance to the Company and without the
unequivocal commitment by myself regarding these provisions, the Company would
not have entered into this Agreement or my Employment Agreement. As such, if I
breach this Paragraph 5, I shall, in addition to any other relief, return all
moneys paid to me by the Company.

     6. I have been given at least twenty-one (21) days to consider this
Agreement, and understand that I may revoke this Agreement within seven (7) days
after its signing and that any revocation must be made in writing and submitted
within such seven (7) day period to the Company. I further understand that if I
revoke this Agreement, I will not be entitled to the payments and benefits
otherwise to be provided to me pursuant to Section 4.0 __ of my Employment
Agreement.

     7. I acknowledge and agree that I have carefully read and fully understand
all of the provisions of this Agreement and that I voluntarily and knowingly
enter into this Agreement.

     8. I understand that neither this Agreement nor any of the events which
have led to its execution may be used as evidence in any proceedings of any kind
between the parties (except for a

-2-



--------------------------------------------------------------------------------



 



claim of breach of this Agreement) and that this Agreement does not constitute
an admission by the Company of any wrongdoing or liability.

     9. This Agreement constitutes the complete Agreement between myself and the
Company. No other promises or agreement, either express or implied, shall be
binding upon myself or the Company unless signed in writing by myself and the
Company. Each of the Released Parties is an intended third party beneficiary of
this Release and may enforce this Release against any Releasing Party.

Signed:

EXECUTIVE:

     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Richard Hassert
                 date

HOME PRODUCTS INTERNATIONAL, INC.

         
By
       

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


                     date

-3-

 



--------------------------------------------------------------------------------



 



EXHIBIT C

PUT/CALL PAYMENT RELEASE

     KNOW ALL MEN BY THESE PRESENTS, that the undersigned,                    
(the “Releasing Party”), for and in consideration of the sum of $[applicable
Put/Call Payment Amount], which has been paid, or caused to be paid, to the
Releasing Party by Home Products International, Inc., a Delaware corporation
(the “Company”), the Releasing Party has remised, released and forever
discharged, and by these presents does, for both himself and his respective
representatives, successors and assigns, remise, release, and forever discharge
the Company, its direct and indirect parent corporation(s), subsidiaries and
affiliates and its and their respective directors, officers, employees, members,
partners, shareholders, attorneys and agents, past, present and future), and
each of their respective successors and assigns (collectively the “Released
Parties”), of and from any and all actions, causes of action, claims, judgments,
orders, attorneys’ fees, damages, controversies, lawsuits, demands or
liabilities of any kind of nature, known or unknown, vested or contingent,
suspected or unsuspected, concealed or hidden, and all other claims and demands
whatsoever in law or in equity, that the Releasing Party may have as a result
of, arising from or in any way pertaining to, the Releasing Party’s direct or
indirect ownership of Common Stock or other capital stock of the Company,
options to acquire Common Stock or other capital stock of the Company, or
membership or other equity interests in direct and indirect parent corporation
of the Company, which the Releasing Party may now have against the Released
Parties, or any of them, or which he ever had, or which he, his respective
representatives, successors or assigns hereafter can, shall or may have, for,
upon, or by reason of any matter, cause or thing whatsoever which shall have
arisen at any time prior to the date of these presents.

     The Releasing Party covenants and agrees never to institute any suit,
charge, complaint, proceeding or action at law, in equity, or otherwise in any
court of the United States or any state thereof or in any administrative agency
of either the United States or any state, county or municipality thereof or
before any other tribunal, public or private, against the Company or any other
Released Party, or in any way voluntarily aid in the institution or prosecution
of any suit, action, or claim of any kind, or any other kind of relief, in any
way against the Company or any other Released Party as a result of, arising from
or in any way pertaining to, the Releasing Party’s direct or indirect ownership
of Common Stock or other capital stock of the Company, options to acquire Common
Stock or other capital stock of the Company, or membership or other equity
interests in direct and indirect parent corporation of the Company.

     THE RELEASING PARTY FURTHER STATES THAT HE HAS READ AND UNDERSTANDS THIS
RELEASE AND THAT HE INTENDS TO BE LEGALLY BOUND BY IT. EACH OF THE RELEASED
PARTIES IS AN INTENDED THIRD PARTY BENEFICIARY OF THIS RELEASE AND MAY ENFORCE
THIS RELEASE AGAINST ANY RELEASING PARTY.

     IN WITNESS WHEREOF, this Release is made as of                             
          ,                    ,                    .

     
 
 

--------------------------------------------------------------------------------

 